Blackburn, Judge.
Appellants, Gurnam S. Parmar and Gurjit S. Jalli, appeal the trial court’s sua sponte order which referred this case to an auditor pursuant to OCGA § 9-7-3.1 Appellee, Manjit Khera, brought the underlying action for declaratory judgment, dissolution of a partnership, an accounting, and damages. In referring this case to an auditor, the trial court provided that the auditor was to investigate the case and pass upon all questions of law and fact.
1. Appellants filed their notice of appeal based on OCGA § 5-6-34 (a) (3) which allows direct appeal of a judgment or order “directing that an accounting be had.” However, the statute does not provide for a direct appeal of all orders appointing an auditor. The relief requested in the complaint must be reviewed to determine the appropriateness of a direct appeal. Under the facts of this case, a direct appeal was appropriate.
2. The appointment of an auditor is within the discretion of the trial court. Mendenhall v. Kingloff, 215 Ga. 726 (113 SE2d 449) (1960); Henderson v. KMSystems, 188 Ga. App. 893, 900 (374 SE2d 550) (1988). Upon our review of the record, we find no abuse of the *72trial court’s discretion.
Decided October 27, 1994.
Pankey & Coffman, Larry A. Pankey, for appellants.
Jay M. Sawilowsky, for appellee.
3. Appellants’ remaining enumerations of error are not supported by the record.

Judgment affirmed.


Birdsong, P. J., and Ruffin, J., concur.


 OCGA § 9-7-3 provides that “[i]n all cases in the superior, state or city courts involving matters of account, if the case shall require it, the judge may appoint an auditor to investigate the matters of account and report the result to the court upon the application of either party and after notice to the opposite party, or upon his own motion when in his judgment the facts and circumstances of any such case require it.”